

VICTOR TECHNOLOGIES HOLDINGS, INC.
AMENDED AND RESTATED
2010 EQUITY INCENTIVE PLAN


Article 1.    Establishment & Purpose


1.1    Establishment. On December 2, 2010, Victor Technologies Holdings, Inc.
(formerly known as Thermadyne Technologies Holdings, Inc.), a Delaware
corporation (the "Company"), established the Thermadyne Technologies Holdings,
Inc. 2010 Equity Incentive Plan, which is hereby redesignated as the Victor
Technologies Holdings, Inc. Amended and Restated 2010 Equity Incentive Plan
(this "Plan"), as set forth herein.


1.2    Purpose of this Plan. The purpose of this Plan is to attract, retain and
motivate the officers, directors and employees of the Company and its
Subsidiaries and Affiliates, and to promote the success of the Company's
business by providing them with appropriate incentives and rewards through a
proprietary interest in the long-term success of the Company.


Article 2.    Definitions


Capitalized terms used and not otherwise defined herein shall have the meanings
set forth below.


2.1    "Affiliate" means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls or any
entity in which the Company has a substantial direct or indirect equity
interest, as determined by the Board.


2.2    "Award" means any Option that is granted under this Plan.


2.3    "Award Agreement" means either (a) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under this Plan, or (b) a written statement signed by an
authorized officer of the Company to a Participant describing the terms and
provisions of the actual grant of such Award.


2.4    "Board" means the Board of Directors of the Company.


2.5    "Code" means the U.S. Internal Revenue Code of 1986, as amended from time
to time.


2.6    "Committee" means the Board, or any committee designated by the Board to
administer this Plan in accordance with Article 3 of this Plan.


2.7    "Director" means a member of the Board who is not an Employee.


2.8    "Employee" means an officer or other employee of the Company or any
Subsidiary or Affiliate, including a member of the Board who is such an
employee.


2.9    "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.


2.10    "Fair Market Value" has the meaning set forth in the Stockholders
Agreement



--------------------------------------------------------------------------------






2.11    "Incentive Stock Option" means an Option intended to meet the
requirements of an incentive stock option as defined in Section 422 of the Code
and designated as an Incentive Stock Option in accordance with Article 6 of this
Plan.


2.12    "Nonqualified Stock Option" means an Option that is not an Incentive
Stock Option.


2.13    "Option" means any Option granted from time to time under Article 6 of
this Plan and may be granted in one or more tranches, such as Tranche A Options,
Tranche B Options and Tranche C Options, or such other grant of nonqualified
stock options authorized by the Committee.


2.14    "Option Price" means the purchase price per Share subject to an Option.


2.15    "Participant" means any eligible person as set forth in Section 4.1 to
whom an Award is granted.


2.16    "Person" means any natural person, sole proprietorship, general
partnership, limited partnership, limited liability company, joint venture,
trust, unincorporated organization, association, corporation, governmental
authority, or any other organization, irrespective of whether it is a legal
entity and includes any successor (by merger or otherwise) of such entity.


2.17    "Realization Event" has the meaning set forth in the Stockholders
Agreement.


2.18    "Service" means service as an Employee or Director. Service shall be
deemed to continue while a Participant is on a bona fide leave of absence, if
such leave was approved by the Company in writing or if continued crediting of
Service for such purpose is required by applicable law (as determined by the
Company).


2.19    "Share" means a share of common stock of the Company, par value $.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 8.1 of this Plan.


2.20    "Stockholders Agreement" means that certain Stockholders Agreement,
dated as of December 3, 2010, among the Company and the other parties thereto
including as such agreement may be amended, restated or otherwise modified.


2.21    "Subsidiary" means any corporation, partnership, limited liability
company or other legal entity of which the Company, directly or indirectly, owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock or other equity interests.


2.22    "Ten Percent Shareholder" means a person who on any given date owns,
either directly or indirectly (taking into account the attribution rules
contained in Section 424(d) of the Code), stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.


2.23    "Tranche A Options" mean Options at an Option Price of $10.00 per Share,
or such other Option Price as may be authorized by the Committee in accordance
with Section 6.2 of this Plan.


2.24    "Tranche B Options" mean Options at an Option Price of $30.00 per Share,
or such other Option Price as may be authorized by the Committee in accordance
with Section 6.2 of this Plan.

2



--------------------------------------------------------------------------------






2.25    "Tranche C Options" mean Options at an Option Price of $50.00 per Share,
or such other Option Price as may be authorized by the Committee in accordance
with Section 6.2 of this Plan


Article 3.    Administration


3.1    Authority of the Committee. This Plan shall be administered by the
Committee, which shall have full power to interpret and administer this Plan and
full authority to select the Directors and Employees to whom Awards will be
granted and determine the type and amount of Awards to be granted to each such
Director or Employee, the terms and conditions of Awards granted under this Plan
and the terms of Award Agreements to be entered into with Participants. Without
limiting the generality of the foregoing, the Committee may, in its sole
discretion, interpret, clarify, construe or resolve any ambiguity in any
provision of this Plan or any Award Agreement, accelerate or waive vesting of
Awards and exercisability of Awards, extend the term or period of exercisability
of any Awards, modify the purchase price under any Award, or waive any terms or
conditions applicable to any Award, subject to the limitations set forth in
Section 9.2 of this Plan. Awards may, in the discretion of the Committee, be
made under this Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or an Affiliate or a company acquired
by the Company or with which the Company combines. The Committee shall have full
and exclusive discretionary power to adopt rules, forms, instruments and
guidelines for administering this Plan as the Committee deems necessary or
proper. All actions taken and all interpretations and determinations made by the
Committee or by the Board (or any other committee or sub-committee thereof), as
applicable, shall be final and binding upon the Participants, the Company and
all other interested individuals.


3.2    Delegation. The Committee may delegate to one or more of its members, one
or more officers of the Company or any Subsidiary, and one or more agents or
advisors such administrative duties or powers as it may deem advisable.


Article 4.     Eligibility and Participation


4.1     Eligibility. Participants will consist of such Employees and Directors
as the Committee in its sole discretion determines and whom the Committee may
designate from time to time to receive Awards under this Plan. Designation of a
Participant in any year shall not require the Committee to designate such person
to receive an Award in any other year or, once designated, to receive the same
type or amount of Award as granted to the Participant in any other year.


4.2    Awards. Awards granted under this Plan shall be evidenced by Award
Agreements (which need not be identical) that provide additional terms and
conditions associated with such Awards, as determined by the Committee in its
sole discretion; provided, however, that in the event of any conflict between
the provisions of this Plan and any such Award Agreement, the provisions of this
Plan shall prevail.


Article 5. Shares Subject to this Plan and Maximum Awards


5.1    Number of Shares Available for Awards.


(a)
Shares. Subject to adjustment as provided in this Article 5 and Article 8 of the
Plan, the maximum number of Shares available for issuance to Participants
pursuant to Awards under the Plan shall be 619,959 Shares and the maximum number
of Shares available for issuance pursuant to (i) Tranche A Options shall be
251,393.37, (ii) Tranche B Options shall be 125,696.69, (iii) Tranche C Options
shall be 125,696.69,


3



--------------------------------------------------------------------------------




and (iv) Options granted after the Effective Date shall be 117,172.25 (which may
include Tranche A Options, Tranche B Options or Tranche C Options). The Shares
available for issuance under the Plan may consist, in whole or in part, of
authorized and unissued Shares or treasury Shares. Any Shares delivered to the
Company as part or full payment for the purchase price of an Award granted under
this Plan shall again be available for Awards under this Plan.


(b)
Additional Shares. In the event that any outstanding Award expires, is
forfeited, cancelled or otherwise terminated without consideration (i.e., Shares
or cash) therefor, the Shares subject to such Award, to the extent of any such
forfeiture, cancellation, expiration, termination or settlement for cash, shall
again be available for Awards under this Plan. If the Committee authorizes the
assumption under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, of awards granted under
another plan, such assumption shall not reduce the maximum number of Shares
available for issuance under this Plan.



Article 6.    Options


6.1    Grant of Options. The Committee is hereby authorized to grant Options to
Participants. Each Option shall permit a Participant to purchase from the
Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article 6 and
to such additional terms and conditions, as established by the Committee, in its
sole discretion, that are consistent with the provisions of the Plan. Options
shall be designated as either Incentive Stock Options or Nonqualified Stock
Options, provided, that, Options granted to Directors shall be Nonqualified
Stock Options. An Option granted as an Incentive Stock Option shall, to the
extent it fails to qualify as an Incentive Stock Option, be treated as a
Nonqualified Stock Option. Neither the Committee nor the Company or any of its
Affiliates shall be liable to any Participant or to any other Person if it is
determined that an Option intended to be an Incentive Stock Option does not
qualify as an Incentive Stock Option. Each option shall be evidenced by an Award
Agreement which shall state the number of Shares covered by such Option. Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions, as the Committee shall deem advisable.


6.2    Terms of Option Grant. The Option Price shall be determined by the
Committee at the time of grant, but shall not be less than one-hundred percent
(100%) of the Fair Market Value of a Share on the date of grant. In the case of
any Incentive Stock Option granted to a Ten Percent Shareholder, the Option
Price shall not be less than one-hundred-ten percent (110%) of the Fair Market
Value of a Share on the date of grant.


6.3    Option Term. The term of each Option shall be determined by the Committee
at the time of grant and shall be stated in the Award Agreement, but in no event
shall such term be greater than ten (10) years (or, in the case on an Incentive
Stock Option granted to a Ten Percent Shareholder, five (5) years).


6.4    Time of Exercise. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.


6.5    Method of Exercise. Except as otherwise provided in the Plan or in an
Award Agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of this
Article 6, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date full
payment is received by the Company pursuant

4



--------------------------------------------------------------------------------




to clauses (a), (b), (c), (d), or (e) of the following sentence (including the
applicable tax withholding pursuant to Section 10.3 of the Plan). The aggregate
Option Price for the Shares as to which an Option is exercised shall be paid to
the Company at the election of the Participant: (a) in cash or its equivalent
(e.g., by cashier's check); (b) to the extent permitted by the Committee, in
Shares (whether or not previously owned by the Participant) having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; (c)
partly in cash and, to the extent permitted by the Committee, partly in such
Shares (as described in (b) above); (d) to the extent permitted by the
Committee, by reducing the number of Shares otherwise deliverable upon the
exercise of the Option by the number of Shares having a Fair Market Value equal
to the Option Price; or (e) if there is a public market for the Shares at such
time, subject to such requirements as may be imposed by the Committee, through
the delivery of irrevocable instructions to a broker to sell Shares obtained
upon the exercise of the Option and to deliver promptly to the Company an amount
out of the proceeds of such sale equal to the aggregate Option Price for the
Shares being purchased. The Committee may prescribe any other method of payment
that it determines to be consistent with applicable law and the purpose of the
Plan.


6.6    Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to employees of the Company or of a "parent corporation" or
"subsidiary corporation" (as such terms are defined in Section 424 of the Code)
at the date of grant. The aggregate Fair Market Value (generally determined as
of the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under all plans of the Company and of any "parent corporation" or
"subsidiary corporation" shall not exceed one hundred thousand dollars
($100,000), or the Option shall be treated as a Nonqualified Stock Option. For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account generally in the order in which they are granted. Each provision of the
Plan and each Award Agreement relating to an Incentive Stock Option shall be
construed so that each Incentive Stock Option shall be an incentive stock option
as defined in Section 422 of the Code, and any provisions of the Award Agreement
thereof that cannot be so construed shall be disregarded.


Article 7.    Compliance with Section 409A of the Code


7.1    General. The Company intends that the Plan and all Awards be structured
in compliance with, or to satisfy an exemption from, Section 409A of the Code
and all regulations, guidance, compliance programs, and other interpretative
authority thereunder ("Section 409A"), such that there are no adverse tax
consequences, interest, or penalties under Section 409A as a result of the
payments. Notwithstanding the Company's intention, in the event any Award is
subject to Section 409A, the Committee may, in its sole discretion and without a
Participant's prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (a) exempt the Plan and/or any Award from the application of Section 409A,
(b) preserve the intended tax treatment of any such Award, or (c) comply with
the requirements of Section 409A, including without limitation any such
regulations guidance, compliance programs, and other interpretative authority
that may be issued after the date of the grant.


7.2    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or Award Agreement, any payment(s) of nonqualified deferred
compensation (within the meaning of Section 409A) that are otherwise required to
be made under the Plan to a "specified employee" (as defined under Section 409A)
as a result of his or her separation from service (other than a payment that is
not subject to Section 409A) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, until the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) on the day that immediately follows the end of such
six-month period or as soon as

5



--------------------------------------------------------------------------------




administratively practicable thereafter. Any remaining payments of nonqualified
deferred compensation shall be paid without delay and at the time or times such
payments are otherwise scheduled to be made.


7.3    Separation from Service. A termination of service shall not be deemed to
have occurred for purposes of any provision of the Plan or any Award Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Section 409A upon or following a
termination of service, unless such termination is also a "separation from
service" within the meaning of Section 409A and the payment thereof prior to a
"separation from service" would violate Section 409A. For purposes of any such
provision of the Plan or any Award Agreement relating to any such payments or
benefits, references to a "termination," "termination of employment,"
"termination of service," or like terms shall mean "separation from service."


Article 8. Adjustments


8.1    Adjustments in Authorized Shares. In the event of any corporate event or
transaction involving the Company, a Subsidiary and/or an Affiliate (including,
but not limited to, a change in the Shares of the Company or the capitalization
of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, stock dividend, stock split, reverse stock split,
split up, spinoff, combination of Shares, exchange of Shares, dividend in kind,
extraordinary cash dividend, amalgamation, or other like change in capital
structure (other than normal cash dividends to stockholders of the Company), or
any similar corporate event or transaction, the Committee, to prevent dilution
or enlargement of Participants' rights under the Plan, shall substitute or
adjust, in its sole discretion, the number, class and kind of Shares or other
property that may be issued under the Plan or under particular forms of Awards,
the number, class and kind of Shares or other property subject to outstanding
Awards, the Option Price, grant price or purchase price applicable to
outstanding Awards, the Annual Award Limits, and/or other value determinations
(including performance conditions) applicable to the Plan or outstanding Awards.


8.2    Realization Event. Upon the occurrence of a Realization Event after the
Effective Date, unless otherwise specifically prohibited under applicable laws
or by the rules and regulations of any governing governmental agencies or
national securities exchanges, or unless the Committee shall determine otherwise
in the Award Agreement, the Committee is authorized (but not obligated) to make
the following (or any combination thereof) adjustments in the terms and
conditions of outstanding Awards: (a) continuation or assumption of such
outstanding Awards under the Plan by the Company (if it is the surviving company
or corporation) or by the surviving company or corporation or its parent; (b)
substitution by the surviving company or corporation or its parent of awards
with substantially the same terms for outstanding Awards (excluding the
consideration payable upon settlement of the Awards); (c) accelerated
exercisability, vesting and/or lapse of restrictions under outstanding Awards
immediately prior to the occurrence of such event; (d) upon written notice,
provide that any outstanding Awards must be exercised, to the extent then
exercisable, during a reasonable period of time immediately prior to the
scheduled consummation of the event or such other period as determined by the
Committee (contingent upon the consummation of the event), and at the end of
such period, such Awards shall terminate to the extent not so exercised within
the relevant period; and (e) cancellation of all or any portion of outstanding
Awards for fair value (in the form of cash, Shares, other property or any
combination thereof) as determined in the sole discretion of the Committee and
which value may be zero, provided, that, in the case of Options or similar
Awards, the fair value may equal the excess, if any, of the value of the
consideration to be paid in as part of the Realization Event to holders of the
same number of Shares subject to such Awards (or, if no such consideration is
paid, Fair Market Value of the Shares subject to such outstanding Awards or
portion thereof being canceled) over the aggregate Option Price or grant price,
as applicable, with respect to such Awards or portion thereof being canceled.



6



--------------------------------------------------------------------------------




Article 9.    Duration; Amendment, Modification, Suspension and Termination


9.1    Duration of Plan. Unless sooner terminated as provided in Section 9.2,
this Plan shall terminate on the tenth anniversary of the Effective Date.


9.2    Amendment, Modification, Suspension and Termination of Plan. Subject to
the terms of the Plan, the Committee may amend, alter, suspend, discontinue or
terminate this Plan or any portion thereof or any Award (or Award Agreement)
hereunder at any time, in its sole discretion, provided, that, no action taken
by the Committee shall adversely affect the rights granted to any Participant
under any outstanding Awards (other than pursuant to Article 7 or Article 8)
without the Participant's written consent.


Article 10.    General Provisions


10.1    No Right to Service or Award. The granting of an Award under the Plan
shall impose no obligation on the Company, any Subsidiary or any Affiliate to
continue the service of a Participant and shall not lessen or affect any right
that the Company, any Subsidiary or any Affiliate may have to terminate the
service of such Participant. No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants, or holders or beneficiaries of Awards. The terms and conditions
of Awards and the Committee's determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).


10.2    Settlement of Awards. Each Award Agreement shall establish the form in
which the Award shall be settled. The Committee shall determine whether cash,
Awards, other securities or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be issued, rounded, forfeited, or otherwise eliminated.


10.3    Tax Withholding. The Company shall have the power and the right to
deduct or withhold automatically from any amount deliverable under the Award or
otherwise, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan. With respect to required
withholding, Participants may elect (subject to the Company's automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.


10.4    No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under Section
409A of the Code or Section 457A of the Code or otherwise and none of the
Company, any of its Subsidiaries or Affiliates, or any of their employees or
representatives shall have any liability to a Participant with respect thereto;
provided in all cases that the Company and the Committee administer and operate
the Plan in accordance with its terms.


10.5    Non-Transferability of Awards. Unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
except in the event of his death (subject to the applicable laws of descent and
distribution) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any

7



--------------------------------------------------------------------------------




Affiliate. No transfer shall be permitted for value or consideration. An award
exercisable after the death of a Participant may be exercised by the legatees,
personal representatives or distributees of the Participant. Any permitted
transfer of the Awards to heirs or legatees of the Participant shall not be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.


10.6    Conditions and Restrictions on Shares. The Committee may impose such
other conditions or restrictions on any Shares received in connection with an
Award as it may deem advisable or desirable subject to the limitations set forth
in Section 9.2 of this Plan. These restrictions may include, but shall not be
limited to, requirements that the Participant: (a) become a signatory to the
Company's then-existing stockholders agreement; (b) hold the Shares received for
a specified period of time; or (c) represent and wan-ant in writing that the
Participant is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares. The certificates for Shares may
include any legend which the Committee deems appropriate to reflect any
conditions and restrictions applicable to such Shares.


10.7    Shares Not Registered. Shares and Awards shall not be issued under this
Plan unless the issuance and delivery of such Shares and any Awards comply with
(or are exempt from) all applicable requirements of law, including, without
limitation, the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company's securities may then be traded. The Company shall not be obligated to
file any registration statement under any applicable securities laws to permit
the purchase or issuance of any Shares or any Awards under this Plan, and
accordingly any certificates for Shares or documents granting Awards may have an
appropriate legend or statement of applicable restrictions endorsed thereon. If
the Company deems it necessary to ensure that the issuance of securities under
this Plan is not required to be registered under any applicable securities laws,
each Participant to whom such security would be purchased or issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company reasonably requires.


10.8    Awards to Non-U.S. Employees or Directors. To comply with the laws in
countries other than the United States in which the Company or any Subsidiary or
Affiliate operates or has Employees or Directors, the Committee, in its sole
discretion, shall have the power and authority to: (a) determine which
Subsidiaries or Affiliates shall be covered by the Plan; (b) determine which
Employees or Directors outside the United States are eligible to participate in
the Plan; (c) modify the terms and conditions of any Award granted to Employees
or Directors outside the United States to comply with applicable foreign laws;
(d) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals; and (e) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable.


10.9    Rights as a Stockholder. Except as otherwise provided herein or in the
applicable Award Agreement, a Participant shall have none of the rights of a
stockholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.


10.10    Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such

8



--------------------------------------------------------------------------------




provision shall be stricken as to such jurisdiction, Person, or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.


10.11    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or any of its Subsidiaries
or Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other Person. To the extent that any Person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts. The Plan is not
subject to the U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time.


10.12    No Constraint on Corporate Action. Nothing in the Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company's right or
power to make adjustments, reclassifications, reorganizations, or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets; or (b)
limit the right or power of the Company to take any action which such entity
deems to be necessary or appropriate.


10.13    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.


10.14    Governing Law. This Plan and each Award Agreement and all claims or
causes of action or other matters (whether in contract, tort or otherwise) that
may be based upon, arise out of or relate to this Plan or any Award Agreement or
the negotiation, execution or performance of this Plan or any Award Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, excluding any conflict or choice of law rule or principle that might
otherwise refer construction or interpretation of this Plan to the substantive
law of another jurisdiction.


10.15    Effective Date. The Plan became effective as of December 2, 2010 (the
"Effective Date").


10.16    Stockholder Approval. The Plan was approved by the stockholders of the
Company on the Effective Date.


* * *


The amendment and restatement of this Plan was duly adopted and approved by the
Board of Directors of the Company on the 22nd day of August, 2013.

9

